Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 9, 14 and 27-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of Applicant recent amendments, the previous rejections have been withdrawn.  However, an additional prior art search has been performed, and the results are utilized in the rejection that follows.


Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	The factual inquiries for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or non-obviousness.
5. 	This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was
commonly owned as of the effective filing date of the claimed invention(s) absent any
evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to
point out the inventor and effective filing dates of each claim that was not commonly
owned as of the effective filing date of the later invention in order for the examiner to
consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2)
prior art against the later invention.

6. 	Claims 9,  27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Miao (USPGPUB 20190222286) in view of Islam et al (USPGPUB 20190364599.)

Regarding claim 9 and 28, Miao disclose at a terminal device, in response to being configured with a first group of synchronization signal block (SSB) resources associated with a first cell identity and a second group of SSB resources associated 

with a second cell identity different from the first cell identity (Miao, see para: 0066, 0075, 0079, 0080, 0123, 0125, 0129, the first set of techniques employed to the UE includes Primary SSB list No. associated with SSB group (SSB group1) w/r to associated cell No. 1; and  Secondary/Additional SSB list No. associated with SSB group (SSB group2) w/r to associated cell No. 2.)
Although Miao fail to teach UE performing Reference Signal Received Power (RSRP) measurement based on the first group of SSB resources and the second group of SSB resources; and a result of the measurement, in analogous art, Islam disclose a UE performing Reference Signal Received Power (RSRP) measurement based on the first group of SSB resources and the second group of SSB resources; and a result of the measurement (see Islam, para: 0064, 0065, 0066, 0068 & 0082-0092, UE measures RSRP of all and or sets of SSBs/CSI-RS (first and second SSB groups/lists.))
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to utilize a UE performing Reference Signal Received Power (RSRP) measurement based on the first group of SSB resources and the second group of SSB resources; and a result of the measurement as taught by Islam with the teachings of Miao for the purpose of further managing, improving communication in multi-access system as well as improving utilization of resources associated beam management.


Regarding claim 27, although Miao fail to teach wherein the result of the measurement comprises at least one index of SSB resource to be reported, wherein the at least one index of the SSB resource to be reported is associated with at least one of the first cell identity and the second cell identity, Islam further disclose measurement results include SSB index w/r to SSB1 resource associated with SSB index and Cell-ID (see Fig. 5 & 7, para: 0084, 0086, 0090, 0095 & 0099, 0102 & 0115.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to utilize a UE performing Reference Signal Received Power (RSRP) measurement based on the first group of SSB resources and the second group of SSB resources; and a result of the measurement as taught by Islam with the teachings of Miao for the purpose of further managing, improving communication in multi-access system as well as improving utilization of resources associated beam management.


Regarding claim 29, Miao disclose at a terminal device includes a processor  configured to (see para: 0075, UE includes processor): in response to being configured with a first group of synchronization signal block (SSB) resources associated with a first cell identity and a second group of SSB resources associated with a second cell identity different from the first cell identity (Miao, see para: 0066, 0075, 0079, 0080, 0123, 0125, 0129, the first set of techniques employed to the UE includes Primary SSB list No. associated with SSB group (SSB group1) w/r to associated cell No. 1; and  Secondary/Additional SSB list No. associated with SSB group (SSB group2) w/r to associated cell No. 2.)
Although Miao fail to teach UE performing Reference Signal Received Power (RSRP) measurement based on the first group of SSB resources and the second group of SSB resources; and a result of the measurement, in analogous art, Islam disclose a 
UE that includes a processor for performing Reference Signal Received Power (RSRP) measurement based on the first group of SSB resources and the second group of SSB resources; and a result of the measurement (see Islam, Fig. 6, para: 0064, 0065, 0066, 0068 & 0082-0092, UE measures RSRP of all and or sets of SSBs/CSI-RS (first and second SSB groups/lists, and para: 0179, UE includes processor.))
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to utilize a UE that includes a processor for performing Reference Signal Received Power (RSRP) measurement based on the first group of SSB resources and the second group of SSB resources; and a result of the measurement as taught by Islam with the teachings of Miao for the purpose of further managing, improving communication in multi-access system as well as improving utilization of resources associated beam management.



Regarding claim 31, although Miao fail to teach wherein the result of the measurement comprises at least one index of SSB resource to be reported, wherein the at least one index of the SSB resource to be reported is associated with at least one of the first cell identity and the second cell identity, Islam further disclose measurement results include SSB index w/r to SSB1 resource associated with SSB index and Cell-ID (see Fig. 5 & 7, para: 0084, 0086, 0090, 0095 & 0099, 0102 & 0115.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to utilize a UE performing Reference Signal Received Power (RSRP) measurement based on the first group of SSB resources and the second group of SSB resources; and a result of the measurement as taught by Islam with the teachings of Miao for the purpose of further managing, improving communication in multi-access system as well as improving utilization of resources associated beam management.




 7.	Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable
over Miao (USPGPUB 20190222286) in view of Islam et al (USPGPUB 20190364599.)
 as applied to claim 9 and 27 above, and further in view of Sun et al (USPGPUB 2019/0037508.)


Regarding claim 14 and 30, although Miao and Islam fail to teach wherein the first group of SSB resources and the second group of SSB resources are included in a same SSB resource set, in analogous art, Sun disclose a first SSB resource group and second resource group are in the same SSB resource set (see Fig. 12 & 13, para: 0094-0102.) 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to utilize wherein a first group of SSB resources and the second group of SSB resources are included in a same SSB resource set as taught by Sun with the combined teachings of Miao and Islam for the purpose of further managing, improving communication in multi-access system as well as improving utilization of resources associated beam management.






Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
September 21, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467